internal_revenue_service number release date index no cc psi plr-113314-01 in re legend mar taxpayer dear this letter is notification that the internal_revenue_service irs is reconsidering the applicability to certain semitrailer bodies of the feed seed and fertilizer equipment exception in sec_4053 of the internal_revenue_code on date irs issued a letter_ruling ltr - involving taxpayer ltr - concluded that taxpayer’s retail_sale of an open box trailer body was not subject_to the tax imposed by sec_4051 of the code because the open box trailer body was primarily designed to transport feed seed or fertilizer to a farm and to unload the feed seed or fertilizer on the farm as described in sec_4053 this open box trailer body had a chain link conveyor system a floor that sloped from front to rear a fully removable top a hydraulically operated metering door a fully opening rear door a rear conveyor seal a hydraulic flow control valve and a self-contained gasoline hydraulic power unit to power the unloading system because this matter is now being reconsidered the irs is withdrawing ltr - effective date consequently taxpayer may no longer rely on ltr - after date if you have any questions concerning this withdrawal please contact sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
